Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on 6/7/2021 is acknowledged.  The traversal is on the ground(s) that all claimed inventions are currently classified under the same classification/subclassification.  This is not found persuasive because the mere fact that two inventions are classified the same does not inherently make the equivalent in scope and/or mean that they would not require separate and distinct searches/consideration.  This was Applicant’s only argument.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In regards to Claims 1-6 and 10, Multiple occurrences of the term “module” appear to be typographical errors that were intended to be --modules-- (plural).  Examples include Claim 1, lines 10-11, Claim 4, line 1, Claim 5, line 1, and Claim 10, line 1.  Appropriate correction is required.
In regards to Claims 7-10, Claim 7 recites of the term “timecard” in line 20.  This appear to be typographical errors that were intended to be –the timecard--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step”  (or an equivalent term) or a generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 7) and/or a system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 7 recite a system/method that provides the ability of users to perform multiple human resource and employment related activities (in essence a single system/method in which any number of human resources and employment activities 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or communication devices to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium (including software).  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).

- Using a network configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of transmitting and receiving data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 8 recite further elements related to specific types of devices.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly 
Claims 3 and 9 recite further elements related to specific types of networks (and/or communications).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of network does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3 and 9 are ineligible.
Claim 4 recites further elements related to specific types of software and/or programming components, and/or hardware components (all of which are recited in an even broader, more generic manner than the parent claims) for performing the claimed steps.  These activities fail to differentiate the claims from the related activities in the 
Claims 5 and 10 recite further elements related to additional modules for employment and/or human resources activities.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the recited elements merely represented “labeled” modules that are not used or defined in any manner (other than merely labeling them) and therefore would not be significantly different in concept than any other recited modules.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 5 and 10 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (Pub. No. US 2017/0270550 A1) in view of Mankani et al. (Pu. No. US 2009/0307052 A1) in further view of Finch, II et al. (Patent No. US 6,751,650 B1).
In regards to Claim 1, Cooper discloses:
A system/Method for enabling at least one transactional service between a plurality of transacting parties, the system comprising: 
at least one communication device;  ([0016]; [0025])
a user interface, configured to the at least one communication device, for receiving a plurality of user inputs that initiates the at least one transactional service; ([0016]; [0025], the devices include user interfaces (referred to as “dashboards”), the user interfaces are also references and discussed throughout the reference, including for inputting data and performing many of the tasks listed below (and/or similar/comparable tasks)) and
a transactional service system being in communication with the at least one communication device via a network, the transactional service system including a transactional service server residing on a central computer having a processor installed with a transactional service application and coupled with a memory unit integrated with a central database, ([0011]; [0051], provides examples of devices communicating using network type communication, including web-based and mobile (additional references are made to remote type communications throughout the reference); [0057] Claim 1, shows a processor that executes software/functions and is in communication with other components, such as databases, memory, devices, etc., the centrality and function of this processor reads on the use of a server) the transactional service application 
a registration module, at the processor, configured to enable a user to register in the transactional service application utilizing the at least one communication device; ([0011], job seekers can register profiles; [0014], employers can register profiles)
an identification module, at the processor, configured to identify if the user is an employee or an employer; ([0011]-[0014], shows separate registrations for employers versus employees (or other types of users) indicating that at some point during registration, a user’s status as “employer” or “employee” is identified)
a welcome module, at the processor, configured to enable the user to create a user profile by providing the plurality of user inputs; ([0011], in addition to registering, job seekers can create a profile via a dashboard (reads on “welcome module”); [0014]; [0026], in addition to registering, employers can create a profile via a dashboard (reads on “welcome module”))
an analyzing module, at the processor, configured to allow the user to analyze the plurality of user inputs stored in the central database of the transactional service system, the analyzing module comprising: (the “dashboards” discussed throughout the reference allow users to analyze data that is input through the dashboards/interfaces/profiles in order to perform the following task)
a recruitment management module, at the processor, configured to design and manage at least one recruiting process by the employer “A recruiter dashboard enabling a recruiter to post jobs, initiate an auto search of system databases using job descriptions and other search criteria, send messages via SMS and other means to selected candidates, create candidate profiles, submit candidates along with notes to hiring managers, manually search system databases, and review commissions earned for each employee or contractor hired.”)
a hiring establishment module, at the processor, configured to evaluate and integrate at least one hire by the employer and the employee; (Abstract; [0014]; [0016]; [0023]; [0027]; [0051]; [0056], shows multiple aspects of evaluating candidates; Abstract; [0023]; [0071],  candidates are integrated into the system via hiring, timesheet creation, etc. (“…systems and interfaces facilitate recruiting from a point of job order, through the selection process, interview process, to hire and payroll points within a single system…”)
an employment module, at the processor, configured to maintain a plurality of employment activities by the employer and the employee; (Cooper discloses a plurality of employment activities performed by both the employer and employee (such as multiple hiring activities, multiple application activities, candidate tracking, post-employment tracking, timecard validation, etc.), the term “employment activities is an extremely broad term and would, under broadest reasonable interpretation (BRI), cover many, if not all, of the other types of activities performed in the claim and throughout Cooper (see the sections of Cooper cited above and below), under BRI the claims do indicate that “employment activities” is significantly different in scope than any of the other employment activities performed in the claim) 
a timecard module, at the processor, configured to allow the employee to maintain a timecard to reflect an accurate number of working hours and also configured to allow an employer/authorized department head to review and approve or reject the employee timecard; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055], shows the review and approval of timesheets by an employer)
a user authorization module, at the processor, configured to authorize the user whether to execute the at least one transactional service or pass on the at least one transactional service; ([0023]; [0027], provides examples of transactional services that can be performed by users, the reference discloses multiple activities that user scan performed after creating and registering profiles, specific activities available to types of users (employer, employee, etc.) shows “authorization” for those transactions) and 
Examiner’s Note: Based on the claim language and specification (see at least [0009]-[0011]), the term “transactional service” is not identified as any specific activity or process.  Therefore “transactional service” will be interpreted under broadest reasonable interpretation as any of the activities performed by any of the modules (or combination thereof) in the claims.  
a notification/alert sending module, at the processor, configured to electronically send a notification upon a successful execution of the at least one transactional service. employees enter timesheets (transactional service), then those timesheets are sent to the employer for approval (employer is notified of scompleted timesheet); Example 2: [0026]; [0030], candidate enters indication that they authorize SMS/text messages, the dashboard notifies the employer of their selection)
Cooper discloses a dashboard for tracking analytics ([0054]).  Cooper does explicitly disclose staffing/hiring trends or statically data on past and present employees, however, Mankani teaches:
a reporting module, at the processor, configured to allow the employer to view, download and print their hiring and staffing trends along with statistical data and information on current and past employees that are in the system database; ([0034]; [0040]; [0056]; [0071], “…may also include planned workforce 156, including a workforce pipeline of offers made, promotions due, and transfers, less unplanned attrition…”, discusses multiple data analysis of trends in staffing data for viewing and planning of workforce, the inclusion of “attrition” data would incorporate past employee statistics along with the current employee statistic (hires, promotions, etc.); [0090], files can be distributed as attachments (i.e. downloaded able and viewable files); Fig. 15; Fig. 16, examples of output (i.e. reports) being explicitly provided in Microsoft Excel, which one of ordinary skill in the art would understand has print functions); [0062], additional examples of employee data that can be used for monitoring staffing/hiring trends) 
One of ordinary skill in the art would have recognized that applying the known technique of Manakani would have yielded predictable results.  It would have been recognized that applying the technique of Manakani to Cooper would have yielded 
Cooper/Mankani discloses a system/method in which user can access and perform a plurality off human resources and employment related modules/activities. Manakni also mentions at least the storing of performance and previous performance data of employees ([0062]).  Cooper/Mankani does not explicitly disclose monitor performance rating by the employer and the employee, but Finch teaches:
shows the tracking of performance data for employers and employees and creation of reports)
One of ordinary skill in the art would have recognized that applying the known technique of Finch would have yielded predictable results.  It would have been recognized that applying the technique of Finch to Cooper/Mankani would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such human resources and employment features into similar systems.  Further, using a performance rating feature in conjunction with a method/system for aggregating and allowing a plurality of human resources and employment activities, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow additional human resources and employment activities.  The claimed invention is merely a collection of modules for performing various human resources and employment related activities.  These various modules do not necessarily interact with or affect each other and, under broadest reasonable interpretation, could be viewed as a set of choices of activities that could be performed.  One of ordinary skill in the art would understand how to add any number of modules for other human resources or employment activities without harming the system/method or rendering it inoperable.  This could be done with expected results because each of the modules would perform the same in combination as it would separately. (See KSR [127 S Ct. at 1739] "The combination of familiar elements 
Examiner’s Note: Based on the claim language, the activities performed by a “user” throughout the claims can be performed by either an employer or an employee.  This is because the claim elements either make no distinction between which activities can be performed by which type of user or specify that both employees and employers perform the function.
While Cooper and/or Mankani and/or Finch discloses a method for providing the above listed services via modules, Cooper and/or Mankani and/or Finch does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to perform the tasks) does not provide additional limits on how the modules are used and/or how the related tasks are performed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps 
Additionally, Cooper/Mankani/Finch discloses a system that performs the above limitations.  Cooper/Mankani/Finch does not explicitly show the particular number and/or order of software modules claimed. However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have included the particular software modules claimed as a design choice (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). Using a specific number of modules or specifically named modules would not affect the performance or outcome of the system and therefore is determined to be a matter of design choice by the programmer/developer. A person of ordinary skill in the art would know what software module(s) to use to perform the activities and would know what software module(s) would be capable of performing the activities.  The references cited demonstrate the necessary skill and components to perform all of the claim limitations, even if they do not use the specific number or arrangement of modules used in the claims (see MPEP 2144.04, VI, B and C (Duplication of Parts, Rearrangement of Parts).
In regards to Claim 2, Cooper discloses:
wherein the at least one communication device is selected from a group consisting of a cellular telephone, a smartphone, a wireless-enabled personal digital assistant, a tablet, a personal computer, a notebook and a mobile device. ([0016]; [0025]).  It is also noted that, although prior art is being applied at this time, all of the 
In regards to Claim 3, Cooper discloses:
wherein the network is a data communication network selected from a group consisting of: the Internet, a local area network (LAN), a wide area network (WAN), wired Ethernet, wireless Ethernet and cellular wireless network. (Abstract, the system and components are “web and mobile based; [0016], uses smartphones and mobile devices, this demonstrates that the communications can be made over the types of networks listed (Internet, cellular, etc.)).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of types of communication networks that can be used for performing the stated types of communications and activities in the parent claims and may be subject to official notice.
In regards to Claim 4, Cooper discloses:
wherein the plurality of programmatic module includes a program, a sub-routine, a portion of a program, or a software component or a hardware component capable of performing at least one programmatic task. ([0016]; [0057]; [0058], etc.) 
In regards to Claim 5, Cooper discloses:
wherein the programmatic module further comprises a compensation establishment module ([0023]). Cooper/Mankani/Finch does not explicitly disclose a travel arrangement module, a training module or a development module, however, one of ordinary skill in the art at the effective filing date would have found it obvious to do so, since the additional modules are merely labelled modules that do not recite any use or activity.  The claimed invention is merely a collection of modules for performing various 
While Cooper and/or Mankani and/or Finch discloses a method for providing the above listed services via modules, Cooper and/or Mankani and/or Finch does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to perform the tasks) does not provide additional limits on how the modules are used and/or how the related tasks are performed.

In regards to Claim 6, Cooper discloses:
wherein the plurality of user inputs comprises at least one assignment, at least one work opportunity, at least one candidate availability and at least one background information and skillsets. ([0010]; [0011]; [0027])
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Mankani.
In regards to Claim 7, Cooper discloses:
A method for enabling at least one transactional service between a plurality of transacting parties using a non-transitory computer program product being embodied in a computer readable medium, the method comprising the steps of: 
a) enabling a user to register in a transactional service software application utilizing a registration module through at least one communication device; ([0011], job seekers can register profiles; [0014], employers can register profiles; [0016]; [0025], use of communication devices)
b) identifying the user as an employee or an employer utilizing an identification module; ; ([0011]-[0014], shows separate registrations for employers versus employees (or other types of users) indicating that at some point during registration, a user’s status as “employer” or “employee” is identified)
in addition to registering, job seekers can create a profile via a dashboard (reads on “welcome module”); [0014], in addition to registering, employers can create a profile via a dashboard (reads on “welcome module”))
d) allowing the employer to design and manage at least one recruiting process utilizing a recruitment management module; ([0012], “A recruiter dashboard enabling a recruiter to post jobs, initiate an auto search of system databases using job descriptions and other search criteria, send messages via SMS and other means to selected candidates, create candidate profiles, submit candidates along with notes to hiring managers, manually search system databases, and review commissions earned for each employee or contractor hired.”)
e) allowing the employer to integrate at least one hire by a hiring establishment module; ([0012], “A recruiter dashboard enabling a recruiter to post jobs, initiate an auto search of system databases using job descriptions and other search criteria, send messages via SMS and other means to selected candidates, create candidate profiles, submit candidates along with notes to hiring managers, manually search system databases, and review commissions earned for each employee or contractor hired.”)
f) allowing the employee to maintain a plurality of employment activities utilizing an employment module; (Cooper discloses a plurality of employment activities performed by both the employer and employee (such as multiple hiring activities, multiple application activities, candidate tracking, post-employment tracking, timecard validation, etc.), the term “employment activities is an extremely broad term and would, under broadest reasonable interpretation (BRI), cover many, if not all, of the other types of activities performed in the claim and throughout Cooper (see the sections of Cooper cited above and below), under BRI the claims do indicate that “employment activities” is significantly different in scope than any of the other employment activities performed in the claim) 
g) allowing the employee to maintain a timecard to reflect an accurate number of working hours utilizing a timecard module; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055] , shows the review and approval of timesheets by an employer).  Additionally, the phrase “…to reflect an accurate number of working hours…”, used to explain the reason for maintaining a timecard, has been deemed non-functional descriptive material and therefore given no patentable weight.
h) allowing the employee to get approval electronically from an employer/authorized department head on submitting the timecard weekly and being paid on time; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055] , shows the review and approval of timesheets by an employer).  Additionally, the phrase “…on submitting the timecard weekly and being paid on time …”, used to explain the reason for getting approval, has been deemed non-functional descriptive material and therefore given no patentable weight.  The material used to label/name the employer (“authorized department head”) has also been deemed non-functional descriptive material and therefore given no patentable weight.  
i) allowing the employer to authorize, approve or reject timecard; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055] , shows the review and approval of timesheets by an employer)
provides examples of transactional services that can be performed by users, the reference discloses multiple activities that user scan performed after creating and registering profiles, specific activities available to types of users (employer, employee, etc.) shows “authorization” for those transactions) and 
Examiner’s Note: Based on the claim language and specification (see at least [0009]-[0011]), the term “transactional service” is not identified as any specific activity or process.  Therefore “transactional service” will be interpreted under broadest reasonable interpretation as any of the activities performed by any of the modules (or combination thereof) in the claims.  
k) allowing the user to receive notification on a successful execution of the at least one transactional service, utilizing a notification/alert sending module; (Example 1: [0071]; [0072], employees enter timesheets (transactional service), then those timesheets are sent to the employer for approval (employer is notified of scompleted timesheet); Example 2: [0026]; [0030], candidate enters indication that they authorize SMS/text messages, the dashboard notifies the employer of their selection)
Cooper discloses a dashboard for tracking analytics ([0054]).  Cooper does explicitly disclose staffing/hiring trends or statically data on past and present employees, however, Mankani teaches:
l) allowing the employer to have data and statistical information on their staffing/hiring trends in a snapshot and/or full detail view utilizing a report/business analytics module.
“…may also include planned workforce 156, including a workforce pipeline of offers made, promotions due, and transfers, less unplanned attrition…”, discusses multiple data analysis of trends in staffing data for viewing and planning of workforce, the inclusion of “attrition” data would incorporate past employee statistics along with the current employee statistic (hires, promotions, etc.); [0090], files can be distributed as attachments (i.e. downloaded able and viewable files); [0062], additional examples of employee data that can be used for monitoring staffing/hiring trends) 
One of ordinary skill in the art would have recognized that applying the known technique of Manakani would have yielded predictable results.  It would have been recognized that applying the technique of Manakani to Cooper would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such human resources and employment features into similar systems.  Further, using a trend/statistic tracking and reporting feature in conjunction with a method/system for aggregating and allowing a plurality of human resources and employment activities, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow additional human resources and employment activities.  The claimed invention is merely a collection of modules for performing various human resources and employment related activities.  These various modules do not necessarily interact with or affect each other and, under broadest reasonable interpretation, could be viewed as a set of choices of activities that could be performed.  One of ordinary skill in the art would understand how to add any number of modules for other human resources or 
While Cooper and/or Mankani discloses a method for providing the above listed services via modules, Cooper and/or Mankani does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to perform the tasks) does not provide additional limits on how the modules are used and/or how the related tasks are performed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
MPEP 2144.04, VI, B and C (Duplication of Parts, Rearrangement of Parts).
In regards to Claim 8, Cooper discloses:
wherein the at least one communication device is selected from a group consisting of a cellular telephone, a smartphone, a wireless-enabled personal digital assistant, a tablet, a personal computer, a notebook and a mobile device. ([0016]; [0025]).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of devices for performing the stated types of communications in the parent claims and may be subject to official notice.
In regards to Claim 9, Cooper discloses:
the system and components are “web and mobile based; [0016], uses smartphones and mobile devices, this demonstrates that the communications can be made over the types of networks listed (Internet, cellular, etc.)).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of types of communication networks that can be used for performing the stated types of communications and activities in the parent claims and may be subject to official notice.
In regards to Claim 10, Cooper discloses:
wherein the programmatic module further comprises a compensation establishment module ([0023]). Cooper/Mankani does not explicitly disclose a travel arrangement module, a training module or a development module, however, one of ordinary skill in the art at the effective filing date would have found it obvious to do so, since the additional modules are merely labelled modules that do not recite any use or activity.  The claimed invention is merely a collection of modules for performing various human resources and employment related activities.  These various modules do not necessarily interact with or affect each other and, under broadest reasonable interpretation, could be viewed as a set of choices of activities that could be performed.  One of ordinary skill in the art would understand how to add any number of modules for other human resources or employment activities without harming the system/method or rendering it inoperable.  This could be done with expected results because each of the modules would perform the same in combination as it would separately. (See KSR [127 
While Cooper and/or Mankani discloses a method for providing the above listed services via modules, Cooper and/or Mankani does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to perform the tasks) does not provide additional limits on how the modules are used and/or how the related tasks are performed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624